DETAILED ACTION
This Office Action is in response to RCE filed February 17, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Inoue et al. (US 7,306,861)
Regarding claims 1 and 4, Inoue et al. disclose a doped metal oxide semiconductor (metal oxide formed by sputtering target of Practical embodiment 3-4 in TABLE 3-1), characterized in that the composite oxide semiconductor is a rare-earth oxide (Pr oxide) doped metal oxide (indium tin zinc oxide formed from sputtering target of In oxide, Sn oxide and Zn oxide); in which the metal oxide is indium tin oxide or indium tin zinc oxide; the rare-earth oxide is praseodymium oxide (Pr oxide) and/or ytterbium oxide; a doping molar ratio of praseodymium and/or ytterbium to the indium and tin or indium and tin and zinc of the metal oxide is in a range from 0.002: 1 to 0.4: 1, because
(a) Pr/(In+Sn+Zn+Pr) is 0.04 (col. 50, lines 3-4),
(b) when Pr/(In+Sn+Zn+Pr) = 0.04, (In+Sn+Zn+Pr))/Pr = (In+Sn+Zn)/Pr + 1 = 25,
(c) (In+Sn+Zn)/Pr = 24, and
(d) Pr/(In+Sn+Zn) = 1/24 = 0.042 or 0.042:1, which falls within the claimed range from 0.002 to 0.4:1;
there are recombination centers for photo-induced carriers in the composite metal oxide semiconductor, which is inherent, because (a) Inoue et al. disclose all of the claim limitations, and (b) if Inoue et al. do not disclose the recombination centers as claimed in claim 1, claim 1 would be indefinite for not claiming an essential and critical feature to the practice of the claimed invention (claim 1), wherein the doping molar ratio (0.042:1) of praseodymium and/or ytterbium to the indium and tin or indium and tin and zinc is in a range from 0.02: 1 to 0.40: 1 (claim 4).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Inoue et al. (US 7,306,861)
Regarding claims 1 and 4, Inoue et al. disclose a doped metal oxide semiconductor (metal oxide formed by sputtering target of Practical embodiment 5-5 in TABLE 5-2), characterized in that the composite oxide semiconductor is a rare-earth oxide (Pr oxide) doped metal oxide (indium tin oxide formed from sputtering target of In oxide and Sn oxide); in which the metal oxide is indium tin oxide  or indium tin zinc oxide; the rare-earth oxide is praseodymium oxide (Pr oxide) and/or ytterbium oxide; a doping molar ratio of praseodymium and/or ytterbium to the indium and tin or indium and tin and zinc of the metal oxide is in a range from 0.002: 1 to 0.4: 1, because
(a) Pr/(In+Sn+Pr) is 0.20 (col. 67, lines 3-5),
(b) when Pr/(In+Sn+Pr) = 0.20, (In+Sn+Pr)/Pr = (In+Sn)/Pr + 1 = 5,
(c) (In+Sn)/Pr = 4, and
(d) Pr/(In+Sn) = 1/4 = 0.25 or 0.25:1, which falls within the claimed range from 0.002 to 0.4:1;
there are recombination centers for photo-induced carriers in the composite metal oxide semiconductor, which is inherent, because (a) Inoue et al. disclose all of the claim limitations, and (b) if Inoue et al. do not disclose the recombination centers as claimed in claim 1, claim 1 would be indefinite for not claiming an essential and critical feature to the practice of the claimed invention (claim 1), wherein the doping molar ratio (0.25:1) of praseodymium and/or ytterbium to the indium and tin or indium and tin and zinc is in a range from 0.02: 1 to 0.40: 1 (claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 7,306,861)
Inoue et al. differ from the claimed invention by not showing that a molar ratio of In and Sn in the indium tin oxide is in a range from 2: 1 to 5: 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratio can be within the claimed range, because (a) the In/Sn ratio would determine the band gap of the oxide semiconductor, which thus should be controlled and optimized to achieve a desired band gap of the oxide semiconductor, (b) the method disclosed by Inoue et al. can also be applied to other In/Sn ratios with the same ratio of Pr/(In+Sn+Pr) to obtain a desired work function and a transparency suitable for various applications (ABSTRACT), and (c) the claim is prima facie obvious without showing that the claimed range of the ratio of In/Sn achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yano et al. (US 2010/0295042)
Yamazaki et al. (US 9,406,808)
Yoneda et al. (US 8,581,625)
Jalan et al. (US 10,886,033)
Inoue et al. (US 8,333,913)
Inoue et al. (US 8,093,800)
Inoue et al. (US 8,038,911)
Koo et al. (US 7,862,748)
Xu et al., “Trap-Assisted Enhanced Bias Illumination Stability of Oxide Thin Film Transistor by Praseodymium Doping,” ACS Applied Materials & Interfaces 11 (2019) pp. 5232−5239.
Lu et al., “Effects of praseodymium doping on the electrical properties and aging effect of InZnO thin-film transistor,” Journal of Materials Science 54 (2019) pp. 14778–14786.
He et al., “Investigation of 4f-Related Electronic Transitions of Rare-Earth Doped ZnO Luminescent Materials: Insights from First-Principles Calculations,” ChemPhysChem 21 (2020) pp. 51 -58.
Ren et al., “Effects of rare-earth erbium doping on the electrical performance of tin-oxide thin film transistors,” Journal of Alloys and Compounds 791 (2019) pp. 11-18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 12, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815